 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-01366-|\/|JP Document 20 Filed 12/26/18 Page 1 of 4

Distn'ct Judge Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE

MULTICARE HEALTH SYSTEM, Case NO_ C]g_()1366 MJP

Plaintiff, STIPULATED MOTION FOR A

V. STAY OF ALL PRETRIAL
DEADLINES

UNITED STATES DEPARTMENT OF Noted on Motion Calendal.:
VETERANS AFFAIRS, et al., December 26, 2018.

Defendants.

JOINT STIPULATION

The parties hereby jointly STIPULATE AND AGREE to stay all pretrial deadlines in the
above-captioned case.

1. At the end of the day on December 21 , 2018, the appropriations act that had been
funding the Department of Justice expired and appropriations to the Department lapsed. At this
time the Department does not know When funding will be restored by Congress.

2. Absent an appropriation, Department of Justice attorneys are prohibited from
Working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the Safety of human life or the protection of property.” 31 U.S.C. § 1342.

JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES Ul;l(l)(!)`l;D STASTES A;'ro;lzl;l§Y
_ _ tewart treet, ulte
[Case NO' ClS 01366 MJP] 1 Seattle, Washington 98101-1271 k

206-553-7970

 

Case 2:18-cv-01366-MJP Document 20 Filed 12/26/18 Page 2 of 4

3. The parties therefore agree to stipulate to a stay of all pending pretrial deadlines
and agree and request that all current deadlines for the parties be extended commensurate With
the duration of the lapse in appropriations

4. Undersigned counsel for the Department of Justice Will notify the Court as soon
as Congress has appropriated funds for the Department and greatly regrets any disruption caused
to the Court and the other litigants by a stay of pretrial deadlines in this case until Department of

Justice attorneys are permitted to resume their usual civil litigation functions

SO STIPULATED.
Dated this 26th day of December, 2018.
WINTERBAUER & DIAMOND PLLC

/s/ Nicholas Gillard-Bvers

NICHOLAS GILLARD-BYERS, WSBA No. 45707
STEVEN H. WINTERBAUER, WSBA No. 16468
1200 Fifth`Avenue, Suite 1700

Seattle, WA 98101

Phone: (206) 676-8440
Nicholas@winterbauerdiamond.com

Attorneys for Plaintiff

JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES UNITED STATES ATTORNEY

700' Stewart Street, Suite 5220
[Case NO' CIS 01366 MJP] 2 seaule, Washingwn 98101_1271

206-553-7970

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 2:18-cv-01366-MJP Document 20 Filed 12/26/18 Page 3 of 4

SO STIPULATED.
Dated this 26th day of December, 2018.

ANNETTE L. HAYES
United States Attorney

s/ Katie D. Fairchild
KATIE D. FAIRCHILD, WSBA No. 47712

s/ Sarah K. Moreheaa'

SARAH K. MOREHEAD, WSBA No. 29680
Assistant United States Attomeys

United States Attorney’s Offlce

700 Stewart Street, Suite 5220

Seattle, Washington 98 1 01- 1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: Katie.fairchild@usdoi.gov

Email: Sarah.morehead@usdoi. gov

Attomeys for the Govemment

JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES UNITED STATES ATTORNEY

_ _ 700 Stewart Street, Suite 5220
[Case NO‘ CIS 01366 MJP] 3 seaule, Washington 98101-1271

206-553-7970

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-01366-N|JP Document 20 Filed 12/26/18 Page 4 of 4

ORDER

IT IS SO ORDERED.

\l M\ mt R 2019 .
Dated thisg_d day o§-Deeembex-;$Z'~G-l-S.

 

 

MARSHA J. P£CHMAN
United States District Judge

JOINT STIPULATION TO STAY ALL PRETRIAL DEADLINES Ul;l;gl;l) STA:ES A:TO§Z§§Y
tewalt treet, uite
[Case NO' C18`01366 MJP] ' 4 seanle, Washingmn 98101-1271

206-553-7970

 

